Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-30 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 2, 11, and 20 are cancelled
	- claim 19 is amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 05/27/2021.


Response to Arguments

Regarding claim 19 previously objected for minor informalities, claim 19 has been amended according to the Examiner’s suggestion and thus the previous objection has been withdrawn.
Regarding Independent claims 1, 10, and 19 previously rejected under 35 U.S.C. § 103, Applicant's first arguments, see “In this regard, Applicant submits that Dias does not teach or suggest any comparing of a number of neighbor nodes with a maximum number of neighbor nodes. Applicant notes in this regard that while Dias does mention “maximum number of nodes” it does not disclose that this maximum number of nodes is used in the same manner as recited in the claim limitation at issue, particularly when read in the context of claim 1 as a whole—that is, where the number of neighbor nodes being compared to the “maximum number” corresponds to number of nodes that are within communication range of a particular node, over a particular operating channel, and at a given point.” on pages 14-15, filed on 12/01/2021, with respect to Patil et al. (U.S. 
Patil provides the teaching for a number of neighbor nodes (i.e. NAN devices in same NAN cluster) that are within communication range of a particular node, over a particular operating channel, and at a given point (“As described herein, a NAN apparatus may evaluate a condition of one or more channels available for use by other devices of a cluster and the apparatus, select one of the one or more channels as an operating channel for the cluster and the apparatus based, at least in part, on the evaluated condition, and output an indication of the selected operating channel for transmission to the other devices in the cluster.” [Abstract]).
Patil does not specifically teach a maximum number of neighbor nodes.
Dias cures this deficiency and discloses a maximum number of neighbor nodes (“Referring to FIG. 3, and embodiment for selecting the subset of nodes 48, or for selecting only the relevant portion of a subset of nodes, is illustrated. Initially, the maximum number of nodes that can simultaneously receive the predefined maintenance while still achieving the prescribed performance parameters with a remaining set of nodes from the identified nodes is determined 56.” [0038]).
The Examiner respectfully disagrees with the Applicants that the combination of the Patil and Diaz references are not used in the same manner as recited in the claim limitation at issue, because the test for obviousness is not whether the features of the references may be bodily incorporated into the other to produce the claimed subject matter but simply what the references make obvious to one of ordinary skill in the art; In Re Bozek, 163 USPQ 545 (CCPA 1969); in Re Richman, 165 USPQ 509 (CCPA 1970); in Re Backum, 169 USPQ 47 (CCPA 1971); in Re Sneed, 710 F2d 1544, 218 USPQ 385).

“Dias also fails to teach or suggest that either of the “maximum number of nodes” and “anticipated loads” are or may be used in conjunction with evaluating a current level of occupancy of a particular operating channel, or anything that may be construed as such.” on page 15, filed on 12/01/2021, with respect to Patil et al. (U.S. Patent Publication No. 2017/0208557 A1; hereinafter “Patil”) in view of Dias et al. US Pub 2006/0130042 (hereinafter “Dias”), have been considered but are not persuasive.
Dias discloses an association between the maximum number of nodes and load evaluation. Dias first identifies a general number of nodes (“Having identified the nodes requiring the predefined maintenance [0037]” and then narrow this number of nodes further with the extra requirement of (“simultaneously receive the predefined maintenance without significantly inhibiting prescribed performance parameters in the computer network. The number of nodes selected will vary depending upon current and anticipated loads to the computer system.” [0037]) to obtain a max number of nodes (“a subset of the identified nodes is selected 48 such that the subset contains the maximum number of nodes” [0037]) that can satisfy the requirement; therefore Dias must have compared the general number of nodes with the maximum number of nodes to ensure that the maximum of nodes are only nodes that fulfill all the requirements. And furthermore “Referring to FIG. 3, and embodiment for selecting the subset of nodes 48, or for selecting only the relevant portion of a subset of nodes, is illustrated.  Initially, the maximum number of nodes that can simultaneously receive the predefined maintenance while still achieving the prescribed performance parameters with a remaining set of nodes from the identified nodes is determined 56.  In one embodiment, historical load data and current load data are used to determine a predicted load 58.  This predicted load is then used to estimate the remaining set of nodes required to support the predicted load 60.” [0038]).

The Patil’s reference, as combined with the Dias’ reference, discloses each and every limitation of the present claims 1, 10, and 19, and therefore render the claims obvious. The Examiner respectfully disagrees with the applicant' s arguments that the Examiner fails to establish a prima facie case of obviousness MPEP § 2141. Claims 1, 10, and 19 are still being rejected on the same grounds for rejection as before.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3, 4, 8, 10, 12, 13, 17, 19, 21, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. US Pub 2017/0208557 (hereinafter “Patil”), in view of Dias et al. US Pub 2006/0130042 (hereinafter “Dias”).
Regarding claim 1
Patil discloses a method of coordinating radio frequency (RF) channel use by nodes in a network comprising a plurality of nodes (“FIG. 1 illustrates a system 100 in which aspects of the disclosure may be performed.  For example, any of the wireless stations (e.g., apparatuses, devices) including the access point 110 and/or the user terminals 120 may be in a neighbor aware network (NAN).” [0042]), the method comprising:
configuring an operating channel of a first node (e.g. “AP 110” in Fig. 1; “The apparatus may output an indication of the selected operating channel for transmission to the cluster.” [0042]) of the plurality of nodes to a first RF channel (“As described herein, a NAN apparatus may evaluate a condition of one or more channels available for use by other devices of a cluster and the apparatus, select one of the one or more channels as an operating channel for the cluster and the apparatus based, at least in part, on the evaluated condition, and output an indication of the selected operating channel for transmission to the other devices in the cluster.” [Abstract]), wherein configuring comprises selecting the first RF channel based upon historical RF channel usage information for a current physical location of the first node (“By monitoring statistics gathered over time, one or more NAN devices may determine the occupancy of the current operating channel (e.g., how busy the current operating channel is).” [0033] and furthermore “By monitoring statistics gathered over time, one or more NAN devices may determine the occupancy of the current operating channel (e.g., how busy the current operating channel is).  When the current operating channel is occupied/busy for over a threshold amount of time over a sample period, one or more NAN devices may proactively scan candidate channels in an effort to find a less-occupied channel on which to operate.  The NAN devices may report, to a channel enforcer, information regarding potential operating channels based on the results of the proactive scans.  The NAN devices may provide this report to the channel enforcer in response to a request from the channel enforcer.  The NAN devices may be participating in the NDL.” [0098]);
obtaining information relating to one or more conditions related to the operating channel (“By monitoring statistics gathered over time, one or more NAN devices may determine the occupancy of the current operating channel (e.g., how busy the current operating channel is” [0098] and furthermore “The scan report may also contain metrics indicating channel conditions (e.g., current received signal strength indication (RSSI), adjacent RSSI and/or channel load conditions) of the scanned channels.” [0091]), wherein the one or more conditions comprise:
an indication of channel load of the operating channel (“The scan report may also contain metrics indicating channel conditions (e.g., current received signal strength indication (RSSI), adjacent RSSI and/or channel load conditions) of the scanned channels.  Based on the received reports from one or more NAN devices, the owner device may make an informed decision regarding which channel to switch to.” [0091]); and 
a number of neighbor nodes of the plurality of nodes that are currently within communication range of the first node via the operating channel (“dynamic channel selection for a neighbor aware network (NAN) data link (NDL) group.  As will be described in more detail herein, an NDL group (e.g., cluster) may include NAN devices (e.g., access points (AP) and/or non-AP devices in the NAN) that may wake-up in a synchronized manner to exchange data.  Aspects described herein allow devices in a NAN to coordinate a channel scan and switch to another (e.g., better) operating channel in certain scenarios.” [0032]);
evaluating a current level of occupancy of the operating channel, based on the information relating to the one or more conditions (“By monitoring statistics gathered over time, one or more NAN devices may determine the occupancy of the current operating channel (e.g., how busy the current operating channel is).  When the current operating channel is occupied/busy for over a threshold amount of time over a sample period, one or more NAN devices may proactively scan candidate channels in an effort to find a less-occupied channel on which to operate.  The NAN devices may report, to a channel enforcer, information regarding potential operating channels based on the results of the proactive scans.” [0098]), 
managing by the first node, based on the evaluating of the current level of occupancy (“The wireless apparatus may be configured to evaluate a condition of one or more channels available for use by other devices of a cluster and the apparatus and select one of the one or more channels as an operating channel for the cluster and the apparatus based, at least in part, on the evaluated condition” [0042] and furthermore “methods for NAN devices to distinguish between traffic which is associated with the NDL and traffic that is external to the NDL.  By monitoring statistics gathered over time, one or more NAN devices may determine the occupancy of the current operating channel (e.g., how busy the current operating channel is).” [0033]), use of the operating channel (“According to aspects, the report may contain an indication of the best channel among the set of channels scanned by a particular device.  The scan report may also contain metrics indicating channel conditions (e.g., current received signal strength indication (RSSI), adjacent RSSI and/or channel load conditions) of the scanned channels.  Based on the received reports from one or more NAN devices, the owner device may make an informed decision regarding which channel to switch to.” [0091]), a type of the first node (“An access point is generally a fixed station that communicates with the user terminals and may also be referred to as a base station or some other terminology.  A user terminal may be fixed or mobile and may also be referred to as a mobile station, a wireless device, or some other terminology.” [0044]), and use of the operating channel (“By monitoring statistics gathered over time, one or more NAN devices may determine the occupancy of the current operating channel (e.g., how busy the current operating channel is” [0098]  “The scan report may also contain metrics indicating channel conditions (e.g., current received signal strength indication (RSSI), adjacent RSSI and/or channel load conditions) of the scanned channels.” [0091]).
Patil does not specifically teach wherein the evaluating comprises at least: comparing the number of neighbor nodes with a determined maximum number of neighbor nodes; and comparing the channel load of the operating channel does with a determined maximum value for channel load;
In an analogous art, Dias discloses wherein the evaluating comprises at least: comparing the number of neighbor nodes (“Referring to FIG. 3, and embodiment for selecting the subset of nodes 48, or for selecting only the relevant portion of a subset of nodes, is illustrated.  Initially, the maximum number of nodes that can simultaneously receive the predefined maintenance while still achieving the prescribed performance parameters with a remaining set of nodes from the identified nodes is determined 56.” [0038]) with a determined maximum number of neighbor nodes (i.e. “the maximum number of nodes that can simultaneously receive the predefined maintenance”); and
comparing the channel load of the operating channel (i.e. “current load level”) does with a determined maximum value (i.e. “anticipated load”) for channel load (“The number of nodes selected will vary depending upon current and anticipated loads to the computer system. In one embodiment, the current load level requires all available nodes to meet the performance parameters, and no nodes are selected.  In one embodiment, the upgrade process is deferred and retried at a later time when the load on the cluster allows a subset of the nodes to be identified and processed for upgrade.” [0037-0038]; Fig. 3)
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Patil’s method for dynamic channel selection for Neighbor Aware Network, to include Dias’ method for determining the quantity of neighbor (“A balance is achieved between the rate of performing a desired system upgrade and the necessary performance parameters by empirically determining anticipated system loads and selecting the maximum number of components that can be upgraded simultaneously while meeting the anticipated loads.” Dias [Abstract]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Dias’ method for determining the quantity of neighbor nodes that a system load can support into Patil’s method for dynamic channel selection for Neighbor Aware Network since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3
Patil, as modified by Dias, previously discloses the method according to claim 1, 
Patil further discloses an indication of channel load (“The scan report may also contain metrics indicating channel conditions (e.g., current received signal strength indication (RSSI), adjacent RSSI and/or channel load conditions) of the scanned channels.” [0091]).
Dias further discloses an indication of channel load (“In one embodiment, historical load data and current load data are used to determine a predicted load 58.” [0038]).

Regarding claim 4
Patil, as modified by Dias, previously discloses the method according to claim 1, 
Patil further discloses wherein the one or more conditions comprise a data transmission rate (“When the NDL is first started, the load conditions on the selected operating channel may be unknown.  In addition, the initial PHY rate, delay parameter, and overhead values may be estimates.” [0080]).
Dias also discloses wherein the one or more conditions comprise a data transmission rate (“Therefore, the rate of upgrade is adjusted based on current and predicted system loads and actual loads during the upgrade process” [0013]).

Regarding claim 8
Patil, as modified by Dias, previously discloses the method according to claim 1, 
Patil further discloses wherein the first RF channel is selected by the first node from a plurality of RF channels (“As described herein, a NAN apparatus may evaluate a condition of one or more channels available for use by other devices of a cluster and the apparatus, select one of the one or more channels as an operating channel for the cluster and the apparatus based, at least in part, on the evaluated condition, and output an indication of the selected operating channel for transmission to the other devices in the cluster.” [Abstract] and furthermore “According to aspects, the access point 110 and/or the user terminals 120 of an NDL may be configured to switch from a current operating channel to another operating channel based on a channel hopping schedule and communicate on the other operating channel.” [0043]).

Regarding claim 10
Patil discloses a system for coordinating radio frequency (RF) channel use by nodes in a network comprising a plurality of nodes (“FIG. 1 illustrates a system 100 in which aspects of the disclosure may be performed.  For example, any of the wireless stations (e.g., apparatuses, devices) including the access point 110 and/or the user terminals 120 may be in a neighbor aware network (NAN).” [0042]), the system comprising:
at least one processor operable in a first node of the plurality of nodes to, at least: configure an operating channel of the first node of the plurality of nodes to a first RF channel, wherein configuring comprises selecting the first RF channel based upon historical RF channel usage information for a current physical location of the first node;
obtain information related to one or more conditions related to the operating channel, wherein the one or more conditions comprise:
an indication of channel load of the operating channel; and
a number of neighbor nodes of the plurality of nodes that are currently within communication range of the first node via the operating channel;
evaluate a current level of occupancy of the operating channel, based on the information relating to the one or more conditions, wherein the evaluating comprises at least:
comparing the number of neighbor nodes with a determined maximum number of neighbor nodes; and
comparing the channel load of the operating channel does with a determined maximum value for channel load; and
manage use of the operating channel, based on the evaluating of the current level of occupancy, a type of the first node, and use of the operating channel.
The scope and subject matter of apparatus claim 10 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 10 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 12
The system according to claim 10, wherein the indication of channel load is determined using an estimate of operating channel bandwidth.


Regarding claim 13
The system according to claim 10, wherein the one or more conditions comprise a data transmission rate.
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 13 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 17
The system according to claim 10, wherein the first RF channel is selected by the first node from a plurality of RF channels.
The scope and subject matter of apparatus claim 17 is drawn to the apparatus of using the corresponding method claimed in claim 8. Therefore apparatus claim 17 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 19 (Currently Amended)
A non-transitory computer-readable medium having a plurality of code sections, each code section comprising a plurality of instructions executable by at least one processor, the executable instructions causing the at least one processor to perform the steps of a method of coordinating radio frequency (RF) channel use by nodes in a network comprising a plurality of nodes, the steps of the method comprising:
configuring an operating channel of a first node of the plurality of nodes to a first RF channel, wherein configuring comprises selecting the first RF channel based upon historical RF channel usage information for a current physical location of the first node;
obtaining information relating to one or more conditions of the operating channel, wherein the one or more conditions comprise:
an indication of channel load of the operating channel; and
a number of neighbor nodes of the plurality of nodes that are currently within communication range of the first node via the operating channel;
evaluating a current level of occupancy of the operating channel, based on the information relating to the one or more conditions, wherein the evaluating comprises at least:
comparing the number of neighbor nodes with a determined maximum number of neighbor nodes; and
comparing the channel load of the operating channel does with a determined maximum value for channel load; and
managing by the first node, based on the evaluating of the current level of occupancy, a type of the first node and use of the operating channel.
The scope and subject matter of non-transitory computer readable medium claim 19 is drawn to the computer program product of using the corresponding method claimed in claim 1. Therefore computer program product claim 19 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 21
The non-transitory computer-readable medium according to claim 19, wherein the indication of channel load is determined using an estimate of operating channel bandwidth.


Regarding claim 22
The non-transitory computer-readable medium according to claim 19, wherein the one or more conditions comprise a data transmission rate.
The scope and subject matter of non-transitory computer readable medium claim 22 is drawn to the computer program product of using the corresponding method claimed in claim 4. Therefore computer program product claim 22 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 26
The non-transitory computer-readable medium according to claim 19, wherein the first RF channel is selected by the first node from a plurality of RF channels.
The scope and subject matter of non-transitory computer readable medium claim 26 is drawn to the computer program product of using the corresponding method claimed in claim 8. Therefore computer program product claim 26 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Claims 6, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Patil, in view of Dias, and further in view of Kadiyala et al. US Pub 2015/0249990 (hereinafter “Kadiyala”).
Regarding claim 6
Patil, as modified by Dias, previously discloses the method according to claim 1, further comprising: 
Patil further discloses broadcasting the operating channel, by the first node, to neighboring network nodes (“The apparatus generally includes a processing system configured to evaluate a condition of one or more channels available for use by other devices of a cluster and the apparatus and select one of the one or more channels as an operating channel for the cluster and the apparatus based, at least in part, on the evaluated condition and a first interface configured to output an indication of the selected operating channel for transmission to the other devices of the cluster.” [0007]).
Patil and Dias do not specifically teach an estimate of operating channel bandwidth.
In an analogous art, Kadiyala discloses a method for wideband channel selection using an estimate of operating channel bandwidth (“The access point keeps estimating the best channel and updating the Channel Quality table as per the measurement reports received corresponding to the Basic Spectrum Measurement Request frame, and the Channel Load Measurement Request frame.  In an aspect, for switching to the best available wideband channel the performance of various possible channel bandwidths of the operating channel is analyzed by utilizing the wideband Transmission Failed to Attempted Ratio histogram maintained by the access point.  The primary channel of the operating wideband channel is retained if the Transmission Failed to Attempted Ratio of some of the channel bandwidth of the operating channel is lower than the estimated channels for selection.” [0058]) and broadcasting an estimate of operating channel bandwidth, by the first node (i.e. access point), to neighboring network nodes (i.e. “one or more stations” “A method for dynamically selecting a wideband channel from a group of channels in an available band spectrum comprising the steps of: a. detecting a radar signal by a wireless access point or by one or more stations;  b. periodically computing and updating a Transmission Failed to Attempted Ratio for the wideband operating channel and a wideband Transmission Failed to Attempted Ratio histogram for each of the possible channel bandwidth of the operating channel by the access point, c. sending of a Basic Spectrum Measurement Request frame and a Channel Load Measurement Request frame by the wireless access point operating in an operating channel to one or more stations based on a trigger event or a timer;” [Claim 23 txt]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Patil’s method for dynamic channel selection for Neighbor Aware Network, as modified by Dias, to include Kadiyala’s method for wideband channel selection in order to ensure seamless transition between old and new operating channel “The present disclosure relates generally to a dynamic wideband channel selection method in a wireless network, and more particularly, to techniques for switching between an operating channel and a plurality of available channels in the widespread spectrum of 5 GHz." Kadiyala [0001]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Kadiyala’s method for wideband channel selection into Patil’s method for dynamic channel selection for Neighbor Aware Network since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15
The system according to claim 10, wherein the at least one processor is further operable to: broadcast the operating channel and an estimate of operating channel bandwidth to neighboring network nodes.
The scope and subject matter of apparatus claim 15 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 15 corresponds to 

Regarding claim 24
The non-transitory computer-readable medium according to claim 19, further comprising: broadcasting the operating channel and an estimate of operating channel bandwidth, by the first node, to neighboring network nodes.
The scope and subject matter of non-transitory computer readable medium claim 24 is drawn to the computer program product of using the corresponding method claimed in claim 6. Therefore computer program product claim 24 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Claims 7, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Patil, in view of Dias, and further in view of Kadiyala et al. US Pub 2015/0249990 (hereinafter “Kadiyala”) and of Zou US Pub 2009/0129273 (hereinafter “Zou”).
Regarding claim 7
Patil, as modified by Dias and Kadiyala, previously discloses the method according to claim 6, 
Patil, Dias, and Kadiyala do not specifically teach wherein the broadcasting is performed by the first node using a RF channel.
In an analogous art, Zou discloses wherein the broadcasting is performed by the first node using a RF channel (e.g. “channel 1” in Fig. 1; “In this case, changing the channel from channel "1" to channel "20" will have an affect on the link between node 1 and node 2 and so the process will proceed to step 13 in FIG. 4C.  Otherwise, in the event that changing channels will have no affect, the process proceeds to step 12 in FIG. 4B and the node will simply disregard the message.” [0033]) different from the operating channel (“node 1 will employ its interference avoidance module 24C of FIG. 2 to examine the channel switch request message for the list of acceptable channels and will select the best channel, channel "20" for instance, from among all channels in the list to switch to.” [0033]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Patil’s method for dynamic channel selection for Neighbor Aware Network, as modified by Dias and Kadiyala, to include Zou’s method for detecting and avoiding interference in a communication network, in order to ensure seamless transition between old and new operating channel “Depending upon whether a channel is active or inactive, a wireless router can either passively detect interference and then switch channels to avoid it or actively detect interference and then switch channels to avoid it." Zou [Abstract]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Zou’s method for detecting and avoiding interference in a communication network into Patil’s method for dynamic channel selection for Neighbor Aware Network since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 16
The system according to claim 15, wherein the broadcasting is performed by the first node using a RF channel different from the operating channel.
The scope and subject matter of apparatus claim 16 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 16 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 25
The non-transitory computer-readable medium according to claim 24, wherein the broadcasting is performed by the first node using a RF channel different from the operating channel.
The scope and subject matter of non-transitory computer readable medium claim 25 is drawn to the computer program product of using the corresponding method claimed in claim 7. Therefore computer program product claim 25 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Claims 5, 9, 14, 18, 23, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Patil, in view of Dias, and further in view of Zou US Pub 2009/0129273 (hereinafter “Zou”).
Regarding claim 5
Patil, as modified by Dias and Zou, previously discloses the method according to claim 28, 
Zou further discloses wherein the second period of time is randomly chosen (the second period of time refers to the time when the operating channel conditions become unacceptable such as when a link fails. Since a link failure is totally unpredictable, therefore the time associated to such failure is random “However, in the event that interference on the link between nodes 1 and 2 rises to a level which results in the unexpected failure of channel one, the assumption is made that the channel has failed, channel 1 in this case, is experiencing a level of interference that renders is not useable.  In this case, the best available alternative channel can be detected by sensing the medium for clear channels and a new communication link between node 1 and node 2 is established using the best available alternative channel.  In this case, since the link is down, passively sensing the medium for available channels will not interfere with the flow of traffic through the node.  The process by which this interference detection and avoidance process is conducted will be described in greater detail with reference to FIG. 5.” [0025]; also “timeout period” [0036-0037]).

Regarding claim 9
Patil, as modified by Dias and Zou, previously discloses the method according to claim 28, 
Patil further discloses wherein one or both of the first node and the second node comprise two or more physical layer interfaces (PHY) (i.e. “neighbor aware network (NAN) data link (NDL)” [Abstract]; “PHY layer” [0132]) independently capable of communication with other nodes of the plurality of nodes (see Figs. 1 and 2) on a same plurality of RF channels (“While not illustrated, the wireless device 302 may include a first interface/module/system configured to perform NDL operations and a second interface/module/system for gathering information regarding, for example, potential operating channels for the NAN.  According to aspects, the device 302 may use the second module for gathering information associated with potential operating channels while the first module is performing NDL operations.  For example, the device may gather information regarding potential operating channels using the second module during time outside of the discovery window. In this manner, there may be no interruption to NDL operations since a first module may be used for channel scanning and a second, different module may be used for NDL communication.” [0058]).
Zou further discloses wherein one or both of the first node and the second node comprise two or more physical layer interfaces (PHY) (i.e. multiple transceivers) independently capable of communication with other nodes of the plurality of nodes on a same plurality of RF channels (“One method for detecting RFI is to include a second transceiver in each wireless communication device that is dedicated to passively scanning the wireless medium on channels utilized by the wireless communications network.  This second, dedicated transceiver maintains a listing of all channel scanned and the level of RFI on each channel.  Using this approach, when unacceptable levels of RFI are experienced on a particular channel, the wireless communications device can switch to a channel that currently has an acceptable level of RFI.  While the approach of including a second, dedicated transceiver in a single wireless communications works fine, the additional cost of including a second transceiver in a wireless communications device can be prohibitive.” [0004]).

Regarding claim 14
The system according to claim 29, wherein the second period of time is randomly chosen.
The scope and subject matter of apparatus claim 14 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 14 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 18
The system according to claim 29, wherein one or both of the first node and the second node comprise two or more physical layer interfaces (PHY) independently capable of communication with other nodes of the plurality of nodes on a same plurality of RF channels.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 9. Therefore apparatus claim 18 corresponds to method claim 9 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 23
The non-transitory computer-readable medium according to claim 30, wherein the second period of time is randomly chosen.
The scope and subject matter of non-transitory computer readable medium claim 23 is drawn to the computer program product of using the corresponding method claimed in claim 5. Therefore computer program product claim 23 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 27
The non-transitory computer-readable medium according to claim 30, wherein one or both of the first node and the second node comprise two or more physical layer interfaces (PHY) independently capable of communication with other nodes of the plurality of nodes on a same plurality of RF channels.
The scope and subject matter of non-transitory computer readable medium claim 27 is drawn to the computer program product of using the corresponding method claimed in claim 9. Therefore computer program product claim 27 corresponds to method claim 9 and is rejected for the same reasons of obviousness as used in claim 9 rejection above.

Regarding claim 28
Patil, as modified by Dias, previously discloses the method according to claim 1, wherein the managing of the use of the operating channel comprises:
Patil further discloses determining, by the first node (e.g. “AP 110” in Fig. 1), whether the level of occupancy of the operating channel is acceptable for use (“When the current operating channel is busy for over a threshold amount of time over a sample period, one or more NAN devices may proactively scan candidate channels in an effort to find a less-occupied channel on which to operate.  The NAN devices may report, to a channel enforcer, information regarding potential operating channels based on the results of the proactive scans.  The NAN devices may provide this report to the channel enforcer in response to a request from the channel enforcer.” [0033]) in communicating with a second node of the plurality of nodes (“FIG. 1 illustrates a system 100 in which aspects of the disclosure may be performed.  For example, any of the wireless stations (e.g., apparatuses, devices) including the access point 110 and/or the user terminals 120 may be in a neighbor aware network (NAN).” [0042]);
waiting, by the first node (e.g. “AP 110” in Fig. 1), without further action for a first period of time (i.e. “initial operating channel selection” [0081]), if the level of occupancy of the operating channel is acceptable for use (“When the current operating channel is busy for over a threshold amount of time over a sample period, one or more NAN devices may proactively scan candidate channels in an effort to find a less-occupied channel on which to operate.  The NAN devices may report, to a channel enforcer, information regarding potential operating channels based on the results of the proactive scans.  The NAN devices may provide this report to the channel enforcer in response to a request from the channel enforcer.” [0033]) in communicating with the second node (e.g. “UT 120” in Fig. 1; “Upon establishment of a NAN, the QoS of the NDL may have been sufficient to meet data link requirements.  Over time, however, throughput may have increased and/or the NAN may support more applications or more services. While the NAN may have been able to support the traffic needs upon establishment of the network, changing traffic conditions may trigger a change in the operating channel.  Thus, the traffic the NAN is supporting and its corresponding QoS requirements, and not just the interference experienced by the operating channel, may trigger a scan of other potential operating channels, and a change in the operating channel.” [0083]);
determining, by the first node (e.g. “AP 110” in Fig. 1), whether a second RF channel is available for use by the first node, if the level of occupancy of the operating channel is not acceptable for use in communicating with the second node (e.g. “UT 120” in Fig. 1; “Additionally or alternatively, a device communicating via an NDL (e.g., a non-owner device) may detect a poor current operating channel.  The device may inform the owner of the poor channel.  In some aspects, the device may request to switch to a different channel.  The owner may obtain information regarding the poor operating channel from the device and may evaluate the condition of the operating channel based on the obtained information.  Therefore, in certain aspects, the owner of the devices communicating via the NDL may be a coordinator and may not be the only device that performs a periodic evaluation of the channel conditions.” [0084]) and the first node has previously waited for the operating channel (“When the NDL is first started, the load conditions on the selected operating channel may be unknown.  In addition, the initial PHY rate, delay parameter, and overhead values may be estimates.  Therefore, it is likely that the channel/time-block (TB)-schedule may not be the most optimal for the NDL. In order to quickly adapt and update, if needed, the sample interval, or time interval for which a provider gathers statistics on NDL performance, for the first instance may be reduced.  For example, the sample interval for the first instance may be half of the sample interval for other instances.” [0080] and furthermore “When an NDL is first initiated, the owner may scan all channels to select a least busy channel as the operating channel.  According to another option, the owner may randomly pick a channel and begin NDL operations. Scanning all channels to select a least busy channel may be slower than randomly picking a channel for NDL operations. According to aspects, if no suitable operating channel is found, communication via the NDL may randomly hop from channel to channel.” [0077-0078]); and
setting, by the first node (e.g. “AP 110” in Fig. 1), the operating channel of the first node to the second RF channel, if the second RF channel is available for use by the first node (“As described herein, a NAN apparatus may evaluate a condition of one or more channels available for use by other devices of a cluster and the apparatus, select one of the one or more channels as an operating channel for the cluster and the apparatus based, at least in part, on the evaluated condition, and output an indication of the selected operating channel for transmission to the other devices in the cluster.” [Abstract] and furthermore “According to aspects, the access point 110 and/or the user terminals 120 of an NDL may be configured to switch from a current operating channel to another operating channel based on a channel hopping schedule and communicate on the other operating channel.” [0043]).
Patil teaches first period of time (i.e. “initial operating channel selection” [0081]) and second period of time (i.e. “periodic evaluation of the channel conditions” [0084]) but Patil does not specifically teach waiting, by the first node, without further action for a second period of time, if the one or more conditions of the operating channel are not acceptable for use in communicating with the second node and the first node has not previously waited for the operating channel.
In an analogous art, Zou discloses waiting, by the first node (i.e. “node 1” in Fig. 1), without further action for a first period of time (“node 1 for instance, can monitor its communications link with another node, node 2 for instance, in order to detect an 802.11 management message periodically transmitted by node 2.  This periodic management message can be a beacon, for instance, which is transmitted by all nodes at regular intervals in order to maintain a previously established communication link which in this case is established over channel 1.  The period of the transmission interval can be equivalent to one message every 100 msec, for example.” [0025]), if the level of occupancy of the operating channel (i.e. “active link”) is acceptable for use in communicating with the second node (“Continuing to refer to FIG. 1, all of the nodes 1-6 in the wireless communications network 10 are continually monitoring for interference on active channels over which they are currently transmitting and receiving and possibly over other channels as well.” [0023]);
waiting, by the first node (i.e. “node 1” in Fig. 1), without further action for a second period of time (“a first network node that detects the absence of a regularly occurring signal for a pre-determined period of time (i.e. first period of time) that is regularly transmitted by a second network node and the detected absence of this regularly occurring signal triggers the first network node (i.e. second period of time) to initiate an interference detection process while a communication link between the first and second network nodes is active” [0009]), if the level of occupancy of the operating channel is not acceptable for use in communicating with the second node (“In the event that the level of interference rises above some pre-determine threshold, a node can try to switch to a different channel to avoid the interference while continuing to transmit and receive traffic on the current channel, or in the event that the interference is such that the communications link between two nodes simply fails, one of the two nodes can select a different channel over which to establish a new link and then initiate a channel switch process.  Depending upon whether a link is active or inactive, interference detection by each node 1-6 can be based on a number of different factors.  In the event that a link is active, these interference factors can include such parameters as the link quality, which is measured by monitoring parameters like signal strength, signal-to-noise ratio, signal stability and packet jitter for instance, RSSI, retry percentages and possibly some IP level information as well.” [0023]) and the first node has not previously waited for the operating channel (i.e. “inactive link”).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Patil’s method for dynamic channel selection for Neighbor Aware Network, as modified by Dias, to include Zou’s method for detecting and avoiding interference in a communication network, in order to ensure seamless transition “Depending upon whether a channel is active or inactive, a wireless router can either passively detect interference and then switch channels to avoid it or actively detect interference and then switch channels to avoid it." Zou [Abstract]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Zou’s method for detecting and avoiding interference in a communication network into Patil’s method for dynamic channel selection for Neighbor Aware Network since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 29
The system according to claim 10, wherein the at least one processor is configured, when managing the use of the operating channel:
determine whether the level of occupancy of the operating channel is acceptable for use in communicating with a second node of the plurality of nodes;
wait, without further action for a first period of time, if the level of occupancy of the operating channel is acceptable for use in communicating with the second node;
wait without further action for a second period of time, if the level of occupancy of the operating channel is not acceptable for use in communicating with the second node and the first node has not previously waited for the operating channel;
determine whether a second RF channel is available for use by the first node, if the level of occupancy of the operating channel is not acceptable for use in communicating with the second node and the first node has previously waited for the operating channel; and
set the operating channel of the first node to the second RF channel.
The scope and subject matter of apparatus claim 29 is drawn to the apparatus of using the corresponding method claimed in claim 28. Therefore apparatus claim 29 corresponds to 

Regarding claim 30
The non-transitory computer-readable medium according to claim 19, wherein the managing of the use of the operating channel comprises:
determining, by the first node, whether the level of occupancy of the operating channel is acceptable for use in communicating with a second node of the plurality of nodes;
waiting, by the first node, without further action for a first period of time, if the level of occupancy of the operating channel is acceptable for use in communicating with the second node;
waiting, by the first node, without further action for a second period of time, if the level of occupancy of the operating channel is not acceptable for use in communicating with the second node and the first node has not previously waited for the operating channel;
determining, by the first node, whether a second RF channel is available for use by the first node, if the level of occupancy of the operating channel is not acceptable for use in communicating with the second node and the first node has previously waited for the operating channel; and
setting, by the first node, the operating channel of the first node to the second RF channel, if the second RF channel is available for use by the first node.
The scope and subject matter of non-transitory computer readable medium claim 30 is drawn to the computer program product of using the corresponding method claimed in claim 28. Therefore computer program product claim 30 corresponds to method claim 28 and is rejected for the same reasons of obviousness as used in claim 28 rejection above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464